—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated December 11, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment.
Ordered that the order is modified by deleting the provision thereof granting the motion and substituting therefor a provision denying the motion; as so modified, the order is affirmed, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.